hCANNELLA, J.,
dissenting.
In my review of the transcript I find that the parties had a non-written agreement and meeting of the minds to the effect that Mr. Deluca would pay the mortgage note monthly and that ultimately Mrs. Deluca would not be responsible for reimbursing him for those payments. It was because of this very agreement that Mrs. Deluca agreed to allow Mr. Deluca to take the full interest deduction on his tax return and allowed the partition to be delayed for 39 months to allow Mr. Deluca to obtain refinancing for the house. Accordingly, I dissent from the majority holding that Mrs. Deluca is liable to MR. Deluca for one-half of the mortgage payments that he made while division of the community was in process.